GILDERSLEEVE, P. J.
The trial justice gave plaintiff judgment for $117.50 and costs. The defendant appeals.
*58Upon the settlement of a disputed claim, made by plaintiff against the defendant, the plaintiff received a check for $518.36 and gave a receipt reading: “February 2, 1907. Received payment in full to date.” This receipt was written at the bottom of a long itemized bill amounting to $5,651.06. The claim in suit is for labor furnished in November, 1906, and was not among the items on the above-mentioned bill. The defense is accord and satisfaction. It is the plaintiff’s contention that at the time he gave the receipt this item of $117.50 was expressly reserved for consideration thereafter. This is the sole issue in the case. Upon conflicting testimony the learned trial justice decided in favor of the plaintiff, and I find no reason for disturbing the judgment.
Judgment affirmed, with costs.
BISCHOFF, J., concurs.